8.4.09



 

SEVENTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Seventh Amendment”) is made as of this ___ day of August, 2009, by and among
BANK OF AMERICA, N.A., a national banking association (“Bank of America”) with
an office at 135 South LaSalle Street, 4th Floor, Chicago, Illinois 60603,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party hereto (each such financial
institution, including Bank of America, is referred to hereinafter individually
as a “Lender” and collectively as the “Lenders”), the LENDERS and MFRI, INC., a
Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a Delaware
corporation (“Midwesco”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), THERMAL CARE, INC., a Delaware corporation (“Thermal Care”), TDC
FILTER MANUFACTURING, INC., a Delaware corporation (“TDC”) and MIDWESCO
MECHANICAL AND ENERGY, INC., a Delaware corporation (“Mechanical”). Capitalized
terms used in this Agreement have the meanings assigned to them in Appendix A,
General Definitions. Accounting terms not otherwise specifically defined herein
shall be construed in accordance with GAAP consistently applied. MFRI, Midwesco,
Perma-Pipe, Thermal Care, TDC and Mechanical are sometimes hereinafter referred
to individually as a “Borrower” and collectively as “Borrowers”.

WHEREAS, Borrowers (other than Mechanical), Agent, and the Lender signatories
thereto hereto entered into that certain Amended and Restated Loan and Security
Agreement dated December 15, 2006, as amended by that First Amendment to Amended
and Restated Loan and Security Agreement dated February 28, 2007 by and among
Borrowers, Agent and Lenders , by that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated August 28, 2007 by and among
Borrowers, Agent and Lenders, by that certain Third Amendment to Amended and
Restated Loan and Security Agreement dated December 13, 2007 by and among
Borrowers, Agent and Lenders, by that certain Fourth Amendment to Amended and
Restated Loan and Security Agreement dated April 17, 2008 by and among
Borrowers, Agent and Lenders, by that certain Fifth Amendment to Amended and
Restated Loan and Security Agreement dated September 7, 2008 by and among
Borrowers, Agent and Lenders and by that certain Sixth Amendment to Amended and
Restated Loan and Security Agreement dated January 12, 2009 by and among
Borrowers, Agent and Lenders (said Amended and Restated Loan and Security
Agreement, as amended from time to time, the “Loan Agreement”); and

WHEREAS, Borrowers, Agent and Lenders desire to amend and restate the Loan
Agreement as provided herein;

NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:

1.         Definitions. Except as otherwise specifically provided for herein,
all capitalized terms used herein without definition shall have the meanings
contained in the Loan Agreement.

2.         Certain Events of Defaults. Effective December 15, 2006, subsection
10.1.16 (Material Advance Effect) of the Loan Agreement is deleted in its
entirety.

 

--------------------------------------------------------------------------------

3.         Conditions Precedent. This Seventh Amendment shall become effective
upon satisfaction of the following condition precedent:

(A)      Borrowers, Agent and Lenders shall have executed and delivered to each
other this Seventh Amendment.

4.         Governing Law. This Seventh Amendment shall be governed by, and
construed in accordance with, the laws of the State of Illinois, without regard
to the principles thereof relating to conflict of laws.

5.         Execution in Counterparts. This Seventh Amendment may be executed in
any number of counterparts, which shall, collectively and separately, constitute
one Agreement.

6.         Continuing Effect. Except as otherwise provided herein, the Loan
Agreement remains in full force and effect.

(Signature Page Follows)

 

2

 

CHICAGO/#1965304.1

 



 

--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to

Amended and Restated Loan and Security Agreement)

 

MFRI, INC.

By:/s/ Michael D. Bennett                                  
       Name: Michael D. Bennett                         
       Title: VP CFO

 

MIDWESCO FILTER RESOURCES, INC.

By:/s/ Michael D. Bennett                                  
       Name: Michael D. Bennett                         
       Title: VP

 

PERMA-PIPE, INC.

By:/s/ Michael D. Bennett                                  
       Name: Michael D. Bennett                         
       Title: VP

 

THERMAL CARE, INC.

By:/s/ Michael D. Bennett                                  
       Name: Michael D. Bennett                         
       Title: VP

 

TDC FILTER MANUFACTURING, INC.

By:/s/ Michael D. Bennett                                  
       Name: Michael D. Bennett                         
       Title: VP

 

MIDWESCO MECHANICAL AND ENERGY, INC.

By:/s/ Michael D. Bennett                                  
       Name: Michael D. Bennett                         
       Title: VP

 

 

 

 

 

 

--------------------------------------------------------------------------------

(Signature Page to Seventh Amendment to

Amended and Restated Loan and Security Agreement)

 

 

 

BANK OF AMERICA, N.A., as Agent and as a Lender

By:/s/ Brian Conole                                                 
Name: Brian Conole                                                
Title: Senior Vice President

 

 

 

 

 

 

 

 

 